DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claims 1, 19, and 25, and cancellation of claims 11 and 23, and addition of claims 84-85 in “Claims -02/10/2021” with “Amendment/Req. Reconsideration-After Non-Final Reject - 02/10/2021”, have been acknowledged by Examiner.
This office action consider claims 1-4, 6, 13, 18-19, 24-26, 36, 38, 48, and 78-85 pending for prosecution, wherein claims 25, 26, 36, 38, and 48 are withdrawn from further consideration, and claims 1-4, 6, 13, 18-19, 24, and 78-85 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1, 2-4, 6, 19, 24, 78, 82, and 84-85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeffler et al. (US 20180375002 A1; hereinafter Loeffler).
Regarding claim 1, Loeffler teaches a semiconductor light emitting device (see the entire document, specifically Fig. 2A+; [0046+], and as cited below) comprising: 
a light emitting diode (LED) chip (2; Fig. 2B; as cited in [0056]); 
a recipient luminophoric medium (3; as cited in [0057]) on the LED chip (2); and 
a patterned superstrate (11; [0058]) on the recipient luminophoric medium (3) opposite the LED chip (2), the patterned superstrate (11) comprising a patterned surface (15; [0058]) (see below for “that is configured to reduce a variation in a color point of a light emitted by”) the semiconductor light emitting device (Fig. 2A; [0058]) (see below for “as a function of an angle off an optical axis of”) the LED chip (2), wherein the patterned surface (15; [0058]) of the patterned superstrate (11; [0058]) is on a side of the patterned superstrate (11; [0058]) that is facing the recipient luminophoric medium (3).  
It is the Examiner’s position that the limitation of "the patterned superstrate comprising a patterned surface that is configured to reduce a variation in a color point of a light emitted by the semiconductor light emitting device as a function of an angle off an optical axis of the LED chip” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Loeffler has all of the structural limitations of the claimed invention the device is capable of operating in the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Loeffler teaches the claimed structure, as detailed above. Thus, Loeffler teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 2, Loeffler teaches all of the features of claim 1.
Loeffler further teaches wherein the patterned surface (11; [0058]) comprises a plurality of optical elements (15; [0058, 0065]; see also [0133] of the instant disclosure that states “The optical elements 450 are features that are formed in the patterned superstrate 430 that may be differentiated from random variations that may occur either naturally and/or as an unintentional byproduct of manufacturing operations. In some embodiments, the optical elements 450 may be provided as a grid or other repetitive configuration. In some embodiments, the optical elements 450 may be protrusions (e.g., convex extensions from the patterned superstrate 430) and/or indentations (e.g., concave features in the patterned superstrate 430) in a surface of the patterned superstrate 430”).  
Regarding claim 3, Loeffler teaches all of the features of claim 2.
Loeffler further teaches wherein the plurality of optical elements (15; [0058, 0065]) (see below for “are configured to reduce an amount of light emitted by”) the semiconductor light emitting device (Fig. 2B) (see below for “while reducing a variation in a color point of the light emitted by”) the semiconductor light emitting device (Fig. 2B) as a function of viewing angle.  
It is the Examiner’s position that the limitation of "the wherein the plurality of optical elements are configured to reduce an amount of light emitted by the semiconductor light emitting device while reducing a variation in a color point of the light emitted by the semiconductor light emitting device as a function of viewing angle” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Loeffler has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Loeffler teaches the claimed structure, as detailed above. Thus, Loeffler teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 4, Loeffler teaches all of the features of claim 2.
Loeffler further teaches wherein at least one of the plurality of optical elements (15; [0058, 0065]) comprises a convex protrusion (as depicted in Fig. 2B).  
Regarding claim 6, Loeffler teaches all of the features of claim 2.
Loeffler further teaches wherein at least one of the plurality of optical elements (15; [0058, 0065]) comprises a concave indentation (as depicted in Fig. 2B).  
Regarding claim 19, Loeffler teaches all of the features of claim 1.
Loeffler further teaches wherein the patterned superstrate (11; [0058]) comprises a first patterned superstrate (11; [0058]), and wherein the semiconductor light emitting device (as depicted in Fig. 2B) further comprises a second superstrate (13; [0058]) on the first patterned superstrate (11; [0058]) and between the first patterned superstrate (11; [0058]) and the recipient luminophoric medium (3), the second 13; [0058]) having a major surface (top surface) adjacent the patterned surface (15; [0058]) of the first patterned superstrate (11; [0058]).  
Regarding claim 24, Loeffler teaches all of the features of claim 1.
Loeffler further teaches wherein wherein the patterned surface (11; Fig. 7; [0058]) is configured to reduce the variation in both a ccx and ccy coordinate of the light emitted by the semiconductor light emitting device (as depicted in Fig. 2B) to within 0.01 for substantially all viewing angles within 40 degrees of an optical axis that extends through the LED chip (2;) and that is normal to a major surface of the LED chip (2).Page 3 of 7In re: Erin Welch et al. Application No.: 16/390,714 Filed: April 22, 2019 
It is the Examiner’s position that the limitation of "wherein the patterned surface is configured to reduce the variation in both a ccx and ccy coordinate of the light emitted by the semiconductor light emitting device to within 0.01 for substantially all viewing angles Page 3 of 7In re: Erin Welch et al. Application No.: 16/390,714Filed: April 22, 2019within 40 degrees of an optical axis that extends through the LED chip and that is normal to a major surface of the LED chip” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Loeffler has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Loeffler teaches the claimed structure, as detailed above. Thus, Loeffler teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 78, Loeffler teaches all of the features of claim 4.
Loeffler further teaches wherein the convex protrusion (15; as depicted in Fig. 2B; [0058, 0065]) comprises a non-linear sidewall (as depicted in Fig. 2B).  
Regarding claim 82, Loeffler teaches all of the features of claim 19.
Loeffler further teaches wherein the first patterned superstrate (11; [0058]) comprises a plurality of first optical elements (15; [0058, 0065]), and wherein the second superstrate comprises a second patterned superstrate (13; [0058]) comprising a plurality of second optical elements (14; [0058]; see also [0133] of the instant disclosure that states “The optical elements 450 are features that are formed in the patterned superstrate 430 that may be differentiated from random variations that may occur either naturally and/or as an unintentional byproduct of manufacturing operations. In some embodiments, the optical elements 450 may be provided as a grid or other repetitive configuration. In some embodiments, the optical elements 450 may be protrusions (e.g., convex extensions from the patterned superstrate 430) and/or indentations (e.g., concave features in the patterned superstrate 430) in a surface of the patterned superstrate 430”).  
Regarding claim 84, Loeffler teaches a semiconductor light emitting device (see the entire document, specifically Fig. 2A+; [0046+], and as cited below) comprising: 
a light emitting diode (LED) chip (2; Fig. 2B; as cited in [0056]) comprising a light-emitting surface; 
a recipient luminophoric medium (3; as cited in [0057]) on the LED chip (2); and Page 5 of 12In re: Erin Welch et al. Application No.: 16/390,714 Filed: April 22, 2019 
a patterned superstrate (11; [0058]) on the recipient luminophoric medium (3) opposite the LED chip (2), the patterned superstrate (11; [0058]) comprising: 
a first major surface (bottom surface of 11) that is facing the recipient luminophoric medium (3): 
a second major surface (top surface of 11) that is on an opposite side of the patterned superstrate (11; [0058]) from the first major surface (bottom surface of 11); and 
a plurality of optical elements (15; [0058, 0065]; see also [0133] of the instant disclosure that states “The optical elements 450 are features that are formed in the patterned superstrate 430 that may be differentiated from random variations that may occur either naturally and/or as an unintentional byproduct of manufacturing operations. In some embodiments, the optical elements 450 may be provided as a grid or other repetitive configuration. In some embodiments, the optical elements 450 may be protrusions (e.g., convex extensions from the patterned superstrate 430) and/or indentations (e.g., concave features in the patterned superstrate 430) in a surface of the patterned superstrate 430”) between, in a direction normal to the light-emitting surface of the LED chip (2), the second major surface (top surface of 11) of the patterned superstrate (11) and the recipient luminophoric medium (3).  
Regarding claim 85, Loeffler teaches all of the features of claim 84.
Loeffler further teaches wherein the plurality of optical elements (15; [0058, 0065]) are internal to the patterned superstrate (11; [0058]) between the first major surface (bottom surface of 11) and the second major surface (top surface of 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

3.	Claims 13, 80, and 81 are rejected under 35 U.S.C.103 as being unpatentable over Loeffler et al. (US 20180375002 A1; hereinafter Loeffler). 
Regarding claim 13, Loeffler teaches all of the features of claim 2.
Loeffler further teaches wherein a height of at least one of the plurality of optical elements (15; [0058, 0065, 0010]) is between 1 and three micrometers (um) (see [0010, depth of a depression of second structural element is between at least 0.5 .mu.m and 
5 .mu.m; see MPEP § 2144.05.I, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) and a width of the at least one of the plurality of optical elements (15; [0058, 0065, 0010]) is between two and four um (see [0010, diameter of elevation of second structural element is between at least 0.5 .mu.m and 5 .mu.m; see MPEP § 2144.05.I, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).
Regarding claim 80, Loeffler teaches all of the features of claim 1.
But, Loeffler does not expressly disclose wherein the patterned surface is a first patterned surface, wherein the patterned superstrate comprises a second patterned surface on an opposite side of the patterned superstrate from the first patterned surface, and wherein the plurality of optical elements comprises first optical elements on the first patterned surface and second optical elements on the second patterned surface
However, in another embodiment, Loeffler teaches that the carrier (11) has second and third structural elements (15) and (16) on opposite side of the carrier (Fig. 2A; [0057-0058])
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Loeffler’s device structure with the device structure of Loeffler in Fig. 2A, and thereby, modified Loeffler’s device will have wherein the patterned surface (15; in view of Fig. 2A; [0058]) is a first patterned surface (15; [0058]), wherein the patterned superstrate (11; [0058]) comprises a second patterned surface (16; [0058]) on an opposite side of the patterned superstrate (15; [0058]) from the first patterned surface (15; [0058]), and wherein the plurality of optical elements (15; [0058, 0065]) comprises first optical elements on the first patterned surface (15; [0058, 0065]) and second optical elements (16; [0058]; see also [0133] of the instant disclosure that states “The optical elements 450 are features that are formed in the patterned superstrate 430 that may be differentiated from random variations that may occur either naturally and/or as an unintentional byproduct of manufacturing operations. In some embodiments, the optical elements 450 may be provided as a grid or other repetitive configuration. In some embodiments, the optical elements 450 may be protrusions (e.g., convex extensions from the patterned superstrate 430) and/or indentations (e.g., concave features in the patterned superstrate 430) in a surface of the patterned superstrate 430”) on the second patterned surface (16; [0058]).	
The ordinary artisan would have been motivated to modify Loeffler in the manner set forth above, at least, because this inclusion provides a carrier with second and third structural elements on both side of the carrier (Loeffler [0058]), which helps reduce the size of the device structure for a more compact overall device.
Regarding claim 81, Loeffler teaches all of the features of claim 1.
Loeffler further teaches wherein the patterned superstrate (11; [0058]) (see below for “directly”) contacts the recipient luminophoric medium (3). 
However, in another embodiment, Loeffler teaches that the carrier (11) is directly on connecting area (3)(Fig. 2A; [0057-0058])
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Loeffler’s device structure with the device structure of Loeffler in Fig. 2A, and thereby, modified Loeffler’s device will have wherein the patterned superstrate (11; Fig. 2A; [0058]) directly contacts the recipient luminophoric medium (3).			
The ordinary artisan would have been motivated to modify Loeffler in the manner set forth above, at least, because this inclusion provides a carrier (11) that is Loeffler [0057-0058]), which helps reduce the size of the device structure for a more compact overall device.
4.	Claim 79 is rejected under 35 U.S.C.103 as being unpatentable over Loeffler et al. (US 20180375002 A1; hereinafter Loeffler), in view of the following statement. 
Regarding claim 79, modified Loeffler teaches all of the features of claim 13.
Modified Loeffler further teaches wherein a pitch (see [0010, distance between two depressions of second structural element is between at least 0.5 .mu.m and 5 .mu.m of the plurality of optical elements (15; [0058, 0065, 0010])  (see below for “is between 0.5 to 10 times the width of”) a respective one of the plurality of optical elements (15; [0058, 0065, 0010]).  
As noted above, Loeffler does not expressly disclose “(wherein a pitch of the plurality of optical elements) is between 0.5 to 10 times the width of (a respective one of the plurality of optical elements)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein a pitch of the plurality of optical elements is between 0.5 to 10 times the width of a respective one of the plurality of optical elements” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein a pitch of the plurality of optical elements is between 0.5 to 10 times the width of a respective one of the plurality of optical elements). Also, the Applicant has not shown that “wherein a pitch of the plurality of optical elements is between 0.5 to 10 times the width of a respective one of the plurality of optical elements” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0150] of the instant disclosure discloses other 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein a pitch of the plurality of optical elements is between 0.5 to 10 times the width of a respective one of the plurality of optical elements” is significant, and Loeffler.

5.	Claim 18 is rejected under 35 U.S.C.103 as being unpatentable over Loeffler et al. (US 20180375002 A1; hereinafter Loeffler), in view of Lopez (US 20180315901 A1; hereinafter Lopez). 
Regarding claim 18, Loeffler teaches all of the features of claim 1.
Loeffler further comprising (see below for “an air gap between”) the patterned superstrate (11) and the recipient luminophoric medium (3).  
As noted above, Loeffler does not expressly disclose “an air gap (the patterned superstrate and the recipient luminophoric medium)”.
However, in the analogous art, Lopez teaches a flip chip semiconductor light emitting device and a wavelength converting structure ([Abstract]), wherein (Fig. 2; [0018+]) an airgap (38; Fig. 3; [0029-0030]) is formed between the wavelength converting structure (2) and the first substrate (70).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lopez’s gap structure into Loeffler’s device structure, and thereby, modified Loeffler’s (by Lopez) device will have 
Lopez 38; Fig. 3; [0029-0030]) between the patterned superstrate (Loeffler 11; Fig. 2A) and the recipient luminophoric medium (Loeffler 3).
The ordinary artisan would have been motivated to modify Loeffler in the manner set forth above, at least, because this inclusion provides an air gap where light may be collimated, where light at only certain incidence angles is able to pass through an interface of materials with different indices of refraction without undergoing total internal reflection, the interface collimates the light (Lopez [0030])

6.	Claim 83 is rejected under 35 U.S.C.103 as being unpatentable over Loeffler et al. (US 20180375002 A1; hereinafter Loeffler), in view of Ting et al. (US 20160079494 A1; hereinafter Ting). 
Regarding claim 83, Loeffler teaches all of the features of claim 19.
Loeffler further teaches wherein the first patterned superstrate (11; [0058]) comprises a first index of refraction, and wherein the second superstrate (13; [0058]) comprises a second index of refraction, (see below for “different from”) the first index of refraction.
As noted above, Loeffler does not expressly disclose “(wherein the first patterned superstrate comprises a first index of refraction, and wherein the second superstrate comprises a second index of refraction), different from (the first index of refraction)”.
However, in the analogous art, Ting teaches a light emitting element structure ([Abstract]), wherein (Fig. 3; [0021+]) light emitting element structure (100; Fig. 3; [0024]) comprises a light emitting unit (110), and a first periodic sub-wavelength 140; Fig. 3; see [0024, 0021]) and a second periodic sub-wavelength microstructure (150; Fig. 3; [0024]), where the second periodic sub-wavelength microstructure (150; Fig. 3; [0024]) is disposed directly on and embedded in package unit (120; Fig. 3; [0023]) comprises a package resin (122) and a plurality of wavelength conversion particles (124) distributed in the package resin (122), where the refractive index of the first periodic sub-wavelength microstructure (140; Fig. 3; see [0021]) is between 1 and 1.5, and the refractive index of the second periodic sub-wavelength microstructure (150; Fig. 3; [0024]) is between 1.5 and 1.6.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Loeffler’s device structure with the device structure of Ting, and thereby, modified Loeffler’s (by Ting) device will have 
wherein the first patterned superstrate (Loeffler 11 in view of Ting 150; Fig. 3; [0024]) comprises a first index of refraction (in view of Ting [0024]; between 1.5 to 1.6), and wherein the second superstrate (Loeffler 13; in view of Ting 140; Fig. 3; [0021, 0024]) comprises a second index of refraction (in view of Ting [0024]; between 1 to 1.5), different from the first index of refraction (in view of Ting [0024]; between 1.5 to 1.6).	
The ordinary artisan would have been motivated to modify Loeffler in the manner set forth above, at least, because this inclusion provides a first periodic sub-wavelength microstructure and a second periodic sub-wavelength microstructure with different indexes of refraction (Ting [0021, 0024-0025]), which helps reduce possibility of light being totally reflected by an interface between the second periodic sub-wavelength microstructure 150 and the package unit is smaller and helps increase the light extraction efficiency of the light emitting element structure (Ting [0025])
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 02/10/2021 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claim 1 necessitated the shift in new grounds of rejection detailed in sections above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898